DETAILED ACTION
General Remarks
1.    The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
3.    When responding to this office action, applicants are advised to provide the examiner with line numbers and page numbers in the application and/or references cited to assist the examiner in locating appropriate paragraphs.
4.    Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.
5.    Applicants seeking an interview with the examiner, including WebEx Video Conferencing, are encouraged to fill out the online Automated Interview Request (AIR) form
(http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html). See MPEP §502.03, §713.01(11) and Interview Practice for additional details.
6.    Status of claim(s) to be treated in this office action:
a.    Independent: 1, 10 and 17.
b.    Pending: 1-20.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 11 recites the limitation “a second bit line” in line 2. Examiner is not sure whether the later mentioned “a second bit line” is same or different from previous mentioned “a second bit line”. Thus renders this limitation vague and indefinite. For the purpose of continuing examination, this limitation “a second bit line” in line 2 has been interpreted as “the second bit line”.

	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fournel US Patent 6307797.

	
Regarding independent claim 1, Fournel teaches a method, for reducing sensing delays (col 9 lines 60-67) for a non-volatile memory reading circuit (Col1 lines 9-11), comprising: 
pre-charging (col 6 line 36-45, BL/BLref in figure 2/3 is precharged to Vbias1 by current/voltage converter CIV) a plurality of bit lines (BL/BLref in figure 2) coupling a memory array having multiple bit cells (Cm in figure 1) with a sensing amplifier (2 in figure 1); and 
when WL1 is selected, READ in figure 3) identifying a given bit cell in the memory array: 
decoupling (T1 is turned off, col 7 line 40 to col 8 line 5), from a bias voltage, an addressed bit line (BL in figure 1); 
wherein the addressed bit line (BL in figure 1) corresponds to the given bit cell and is selected from the plurality of bit lines; and 
coupling (T1 is turned on during an evaluation phase, col 8 line 9 to 18) the addressed bit lines (BL in figure 1) to the sensing amplifier.  

Regarding claim 2, Fournel teaches the method of claim 1, further comprising: after a sensing circuit delay, providing, via the addressed bit lines coupled to the sensing amplifier (2 in figure 1), data stored in the given bit cell to the sensing amplifier (depend on Cm storing “0” or “1”, e.g., when WL turns on, Cm being conductive or not, the voltage on Sd will be different, sense amplifier 2 can compare Sd and Sr and output Dout).  

Regarding claim 3, Fournel teaches the method of claim 2, further comprising: interpreting (depend on Cm storing “0” or “1”, e.g., when WL turns on, Cm being conductive or not, the voltage on Sd will be different, sense amplifier 2 can compare Sd and Sr and output Dout), by the sensing amplifier, the data stored in the given bit cell; and 
generating, based on the interpreting, a data output signal (Dout in figure 1) corresponding to the interpreted data.  

Regarding claim 4, Fournel teaches the method of claim 2, wherein the interpreting occurs after an output delay tDo (time needed for sense amplifier to compare the inputs and output Dout in figure 1).  

Regarding claim 5, Fournel teaches the method of claim 1, wherein the pre-charging occurs at a bias voltage VBIAS (Vbias1 in figure 1); and 
wherein the bias voltage (Vbias1 in figure 1) is a function of an ideal voltage VIDEAL for the sensing amplifier (Vbias2 in figure 1, col 7 line 32-39).  

Regarding claim 7, Fournel teaches the method of claim 5, wherein the bias voltage VBIAS (Vbias1 in figure 1) is sufficient to overcome one or more parasitic capacitances arising between two or more of the addressed bit lines and the plurality of bit lines.  

Regarding claim 8, Fournel teaches the method of claim 1, wherein the pre-charging of the plurality of bit lines reduces currents used to overcome parasitic capacitances arising between two or more of the plurality of bit lines; and wherein the pre-charging of the plurality of bit lines reduces operating temperatures of the non-volatile memory reading circuit (the underlined limitation is interpreted as “intended use” of such memory device/method, thus is not given any patentable weight, a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) See MPEP §2114. If the prior art structure is capable of performing the intended use, then it meets the claim. See, e.g., In re Pearson, 181 USPQ 641 (CCPA); In re Minks, 169 USPQ 120 (Bd Appeals); In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963). See MPEP §2114).  

Regarding claim 9, Fournel teaches the method of claim 1, wherein the coupling and decoupling of the addressed bit lines occurs in a multiplexer (MUX in figure 1) configured to couple two or more of the multiple bit cells with the sensing amplifier.  

Claims 10-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Terzioglu PG PUB 20090230990 (hereinafter Terzioglu).

Regarding independent claim 10, Terzioglu teaches a multiplexer (772 in figure 7, [0123], “…one or more 4:1 mux's 772…”), configured to reduce sensing delay periods for memory reading circuits (figure 12A, [0153], alternatively, the underlined limitation is interpreted as “intended use” of such memory device, thus is not given any patentable weight, a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) See MPEP §2114. If the prior art structure is capable of performing the intended use, then it meets the claim. See, e.g., In re Pearson, 181 USPQ 641 (CCPA); In re Minks, 169 USPQ 120 (Bd Appeals); In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963). See MPEP §2114).), comprising: 
a first bias switch (773A or 773B in left 773 in figure 14) coupled to a first bit line (BIT 728 or BIT_N 730 in left side in figure 14); 
a first read switch (775A/ 775B in figure 14) coupled to the first bit line (BIT 728 or BIT_N 730 in left in figure 14); and 
BIT 728 or BIT_N 730 in figure 14) is coupled between a first bit cell of a memory array (708 in figure 7) and a bias supply (VDD, [0119], “…Every LxDEC 710 in the embodiment illustrated in FIG. 8 shares the same bitR line 760. This line is precharged to VDD in the memory idle state…”) when the first bias switch (773A or 773B in left 773 in figure 14, [0128], “…the 4:1 mux 772 comprises a precharge and equalizing portion or device 773…”) is in a closed state and the first read switch (775A/ 775B in figure 14) is in an open state (in a case MUX L is high in figure 14, which turn off 775); 
wherein the first bit line (BIT 728 or BIT_N 730 in left 773 in figure 14) is coupled between the first bit cell (selected cell) of the memory array and a sensing amplifier (LSA 712 in figure 10) when the first bias switch (773A or 773B in left 773 in figure 14) is in an open state and the first read switch (775A/ 775B in figure 14) is in a closed state (in a case the MUX L go low in figure 14, which turn on 775A/775B); and wherein the first bias switch (773A or 773B in left 773 in figure 14) and the first read switch (775A/ 775B in figure 14) have opposing states (see figure 16).  

Regarding claim 11, Terzioglu teaches the multiplexer of claim 10, further comprising: 
a second bias switch (773A or 773B in right 773 in figure 14) coupled to a second bit line (BIT 728 or BIT_N 730 in right side in figure 14); 
a second read switch (775C/ 775D in figure 14) coupled to a second bit line (BIT 728 or BIT_N 730 in right in figure 14); and 
wherein the second bit line (BIT 728 or BIT_N 730 in right in figure 14) is coupled between a second bit cell of the memory array and the bias supply (VDD) when the second bias switch (773A or 773B in right 773 in figure 14) is in a closed state and the second read switch (775C/ 775D in figure 14) is in an open state (in a case MUX L is high in figure 14, which turn off 775); 
BIT 728 or BIT_N 730 in right 773 in figure 14) is coupled between the second bit cell (selected cell) of the memory array and the sensing amplifier (LSA 712 in figure 10) when the second bias switch (773A or 773B in right 773 in figure 14) is in an open state and the second read switch (775C/ 775D in figure 14) is in a closed state (in a case the MUX L go low in figure 14, MUX L<1> low will turn on 775C/775D); 
wherein the second bias switch (773A or 773B in right 773 in figure 14) and the second read switch (775C/ 775D in figure 14) have opposing states (see figure 16); and wherein the first bias switch (773A or 773B in left 773 in figure 14) and the second bias switch (773A or 773B in right 773 in figure 14) have opposing states ([0140], “…four local mux lines 784 (alternatively referred to as "lmuxL<0:3>" or "lmuxl"). Only one of the four lmuxL lines 768 is active at any time....”)
  
Regarding claim 12, Terzioglu teaches the multiplexer of claim 10, wherein the bias supply (VDD in figure 14) provides a bias voltage VBIAS for use in pre-charging the first bit line when the first bias switch (773A or 773B in left 773 in figure 14) is closed.  

Regarding claim 13, Terzioglu teaches the multiplexer of claim 10, wherein the first bit line (BIT 728 or BIT_N 730 in left side in figure 14) further comprises a pair of bit lines (BIT 728 or BIT_N 730 in left side in figure 14) for use in selectable coupling, at any given time, the first bit cell to one of the bias supply and the sensing amplifier; and 
wherein a difference current IDIF between currents on each of the pair of bit lines above a sensing amplifier threshold SATH incurs a sensing circuit delay tRo (time needed for sense amplifier to compare the inputs and output Dout, “finite period” indicated in [0083], “…When enabled, the sense amplifier detects the unbalanced signal and, in response, the usually balanced sense amplifier state changes to a state representative of the value of the data. This state detection and response occurs within a finite period…” [0051], “…When sense amplifier 124 is enabled, the unbalanced bitlines 118 will cause the balanced sense amplifier to trip toward the state of the bitlines, and data will be output…”) during which a reading of data stored in the bit cell by the sensing amplifier is precluded.  

Regarding claim 14, Terzioglu teaches the multiplexer of claim 13, wherein the bias supply (VDD) is configured to provide a bias voltage VBIAS for use in pre-charging the pair of bit lines when the first bias switch (773A or 773B in left 773 in figure 14) is closed; and wherein the pre-charging of the pair of bit lines reduces ([0082], “…Prior to a READ operation, the bitlines associated with a particular memory column are precharged to a chosen value. When a specific memory cell is enabled, a particular row in which the memory cell is located and a sense amplifier associated with the particular column are selected. The charge on one of those bitlines associated with the memory cell is discharged through the enabled memory cell…”) the sensing circuit delay tRO.  

Regarding claim 15, Terzioglu teaches the multiplexer of claim 10, wherein a difference current IDIF is a difference between a current on the first bit line IBL versus a reference current IREF; and wherein, when the difference current IDIF is above a sensing amplifier threshold SATH, a sensing circuit delay tRo occurs during which a reading of data stored in the bit cell by the sensing amplifier is precluded [0083], “…When enabled, the sense amplifier detects the unbalanced signal and, in response, the usually balanced sense amplifier state changes to a state representative of the value of the data. This state detection and response occurs within a finite period…” [0051], “…When sense amplifier 124 is enabled, the unbalanced bitlines 118 will cause the balanced sense amplifier to trip toward the state of the bitlines, and data will be output…”). 
 
Regarding claim 16, Terzioglu teaches the multiplexer of claim 10, wherein the states of the first bias switch (773A or 773B in left 773 in figure 14) and the first read switch (775A/ 775B in figure 14) are configured based upon an address provided by an address decoder ([0140], “…The LxCTRL 714 initiates or activates one lmuxL lines 768 to access a cell array 708, selecting one of the four cell array columns interfaced to each LSA 712 for access...”)  

Regarding independent claim 17, Terzioglu teaches a non-volatile memory ([0045], “…ROM…”) reading circuit comprising: 
an address decoder (110 in figure 1, [0047], “…the p-bit address is decoded by row address decoder 110 and column address decoder 122…”); 
an array comprising (102 in figure 1): a first bit cell; and a second bit cell; 
a multiplexer (772 in figure 7, [0123], “…one or more 4:1 mux's 772…”) comprising: a first bias switch (773A or 773B in left 773 in figure 14); a first read switch (775A/ 775B in figure 14); a second bias switch (773A or 773B in right 773 in figure 14); and 19ONSO4138 US a second read switch (775C/ 775D in figure 14); 
a sensing amplifier (LSA 712 in figure 10); 
a bias supply (VDD, [0119], “…Every LxDEC 710 in the embodiment illustrated in FIG. 8 shares the same bitR line 760. This line is precharged to VDD in the memory idle state…”); a first bit line (BIT 728 or BIT_N 730 in left 773 in figure 14); and a second bit line (BIT 728 or BIT_N 730 in right side in figure 14); 
wherein, when the first bit cell is selected by the address decoder: the first bit line (BIT<0>, left side 728 in figure 14) couples, via the first read switch (775A in figure 14), the first bit cell with the sensing amplifier (in the case MUX L<0> is low); and the second bit line (BIT<1>, right side 728 in figure 14) couples, via the second bias switch (773A or 773B in right 773 in figure 14), the second bit cell with the bias supply (VDD in figure 14); and 
wherein, when the second bit cell is selected by the address decoder: the second bit line (BIT 728 or BIT_N 730 in right 773 in figure 14) couples, via the second read switch (775C/ 775D in figure 14), the second bit cell with the sensing amplifier (in the case MUX L<1> is low); and the first bit line couples, via the first bias switch (773A or 773B in left 773 in figure 14), the first bit cell with the bias supply (VDD in figure 14).  

Regarding claim 18, Terzioglu teaches the non-volatile memory reading circuit of claim 17, wherein the bias supply (VDD in figure 14) provides a bias voltage VBIAS selected to reduce a sensing circuit delay (figure 12A, [0153], ([0055], “…Increasing the length of bitlines 118 increases the associated bitline capacitance and, thus, increases the time needed for a voltage to develop thereon. More power must be supplied to lines 104, 106 to overcome the additional capacitance…” [0057], “…reducing total switched capacitance, and minimizing voltage swings…” alternatively, the underlined limitation is interpreted as “intended use” of such memory device, thus is not given any patentable weight, a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) See MPEP §2114. If the prior art structure is capable of performing the intended use, then it meets the claim. See, e.g., In re Pearson, 181 USPQ 641 (CCPA); In re Minks, 169 USPQ 120 (Bd Appeals); In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963). See MPEP §2114).) tro occurring when a given of the first bit cell and the second bit cell is selected by the address decoder.  

Regarding claim 19, Terzioglu teaches the non-volatile memory reading circuit of claim 18, wherein the sensing circuit delay tro is a function of one or more parasitic capacitances arising between the first bit line and the second bit line ([0055]/[0064], “…Increasing the length of bitlines 118 increases the associated bitline capacitance and, thus, increases the time needed for a voltage to develop thereon. More power must be supplied to lines 104, 106 to overcome the additional capacitance…”)  

Regarding claim 20, Terzioglu teaches the non-volatile memory reading circuit of claim 18, wherein the bias voltage (VDD in figure 14) pre-charges a non-selected bit line to a bit line voltage VBL which is within ten millivolts (lOmV) of an ideal voltage VIDEAL (VDD in figure 14) for the sensing amplifier.

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
The closest prior art to the present invention is Fournel (US 6307797 Al).
Fournel discloses a device for reading a memory including precharging circuits for precharging the inputs of a differential amplifier to a precharging voltage. The precharging voltage may be at an intermediate voltage level between a precharging voltage level of the bit lines and the voltage level of the logic supply voltage. This provides for a very fast build-up, during a following evaluation phase, of the output of the amplifier in a state corresponding to that of the cell being read. An internal detection circuit may also be included to detect an end of the precharging to stop the precharging circuit and activate the read current generator for the evaluation phase.
Regarding claim 6, the prior arts of record do not disclose or suggest the combination of all the limitations in the claim and the base claim, including: wherein the sensing amplifier is configured to receive data from the given bit cell when the total current on the address bit line equals a bit cell current only and without being disturbed by a transient current; wherein, while the transient current exists, the total current on the address bit line is a sum of the bit cell current and the transient current; wherein the bias voltage VBIAS facilitates a decrease in an amount of time during which the transient current exists; and wherein a bit cell value is correctly discriminated when the bit line current is free of the transient current and exceeds a sensing amplifier threshold SATH.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance”.

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOCHUN L CHEN whose telephone number is (571)272-0941.  The examiner can normally be reached on M-F: 9AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIAOCHUN L CHEN/Examiner, Art Unit 2824